Title: To James Madison from James Simpson (Abstract), 7 June 1805
From: Simpson, James
To: Madison, James


7 June 1805, Tangier. No. 93. “I have the honour to advise that on Wednesday Evening an American Gun Vessel entered the Straits and yesterday a second—both proceeded for Gibraltar. I have not heard of the arrival of the John Adams Frigate, or of any other of those Vessels.
“Captain Stewart in the Siren Brig came to this Bay on Saturday Evening last, for purpose of representing to me the advice he had received from Commodore Barron of two Tripoline Cruizers having eluded the blockading Squadron in the severe Gales of February. One had taken refuge in a Port of Tunis, the other was supposed to be on the Coast of Italy.

“Under this circumstance it was considered adviseable that the Siren should give immediate Convoy to the Ann Storeship from Gibraltar to Malta, in order that Commodore Barron might get possession of that Vessels Cargo the soonest possible.
“I trust either the Siren or some other Vessel of War will be speedily returned to this Station, the necessity of which I did not fail to represent to Captain Stewart. On the 23d Ulto an Express Boat for Algarve carried the Emperours orders to the Commanding Officer of his two Cruizers at Lisbon—it is not Known what they were. No movement has yet been made for fitting out the Ships at Larach, but the Galleys at Tetuan are now Careening. On triplicate of No. 92 I noted the arrival of an Imperial Ambassador, he is still here in consequence of Muley Soliman having remained at Morocco to pass the Festival of Milood.”
